Citation Nr: 1704869	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  08-06 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable rating for postoperative residuals of an uvulopalatopharyngoplasty (UPPP).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from September 1986 to October 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2016, the RO granted service connection for a cervical spine disorder.  This represents a complete grant of his appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  This issue is no longer before the Board.  

In February 2014, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  Moreover, the Veteran's representative failed to voice any objection to the development that was completed in a January 2017 brief. 


FINDINGS OF FACT

1.  The Veteran's GERD does not result in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.

2.  The Veteran's UPPP does not, and has not resulted during the course of the appeal, result in stricture or obstruction of pharynx or nasopharynx, absence of soft palate, or paralysis of soft palate with swallowing difficulty (nasal regurgitation) and speech impairment.






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7346 (2016).

2.  The criteria for a compensable rating for UPPP have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6521 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran's claims arise from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations with an addendum opinion (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


GERD

Service connection was granted for GERD by an April 2007 rating decision.  The Veteran was assigned a 10 percent rating under Diagnostic Code 7399-7346 with an effective date of November 1, 2006.  The Veteran appealed the assigned rating As such, the Board must consider whether a rating in excess of 10 percent is warranted from November 1, 2006.

Diagnostic Code 7399 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  The RO rated the claim under Diagnostic Code 7346, which evaluates hiatal hernia.

Under Diagnostic Code 7346, a rating of 10 percent is warranted with two or more symptoms listed in the criteria for a 30 percent rating, of less severity.  A 30 percent is assigned when GERD causes persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned when GERD causes symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

In February 2008, the Veteran asserted that he was entitled to a higher rating due to his GERD being unstable.

The Veteran was afforded multiple VA examinations.  At a January 2007 VA examination, the examiner indicated that the Veteran's GERD had been stable.

At a January 2016 VA examination, the Veteran reported that his GERD symptoms had worsened and resulted in him choking after eating.  The examiner indicated that the Veteran experienced infrequent episodes of epigastric distress, pyrosis, reflux, regurgitation, sleep disturbances, and nausea.  The examiner indicated that the Veteran's GERD did not result in an esophageal stricture, esophagus spasms, an acquired diverticulum of the esophagus, or any other pertinent physical findings, complication, conditions, signs, or symptoms related to his GERD.  In a June 2016 addendum opinion, the 2016 VA examiner reported that the Veteran had no dysphagia.  The examiner also indicated that while the Veteran had epigastric pain that was substantial, he had no arm or shoulder pain.

Treatment records have also been reviewed, but have not shown that a higher rating is warranted.

The Board is sympathetic to the concerns that have been voiced, and notes that the Veteran's GERD undoubtedly causes some impairment as is suggested by the 10 percent rating that is assigned.  However, the record does not show that his GERD rises to the level of assignment of a rating in excess of 10 percent.  The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Here, the Veteran has not specifically identified any GERD symptoms which would merit a higher schedular rating.  The claims files fails to establish that the Veteran's GERD results in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation that is accompanied by substernal arm or shoulder pain.  Of note, the VA examiner in June 2016 specifically found no arm or shoulder pain.  As such, the criteria for a rating in excess of 10 percent for the Veteran's GERD have not been met, and the Veteran's claim is denied.

UPPP

Service connection was granted for UPPP by an April 2007 rating decision.  The Veteran was assigned a noncompensable rating under Diagnostic Code 6599-6521 with an effective date of November 1, 2006.  As such, the Board must consider whether a compensable rating is warranted from November 1, 2006.

Diagnostic Code 6599 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  The RO rated the claim under Diagnostic Code 6521, which evaluates injuries to the pharynx.

Under Diagnostic Code 6521, a rating of 50 percent is warranted with stricture or obstruction of pharynx or nasopharynx, absence of soft palate secondary to trauma, chemical burn, or granulomatous disease, or paralysis of soft palate with swallowing difficulty (nasal regurgitation) and speech impairment.

In February 2008, the Veteran asserted that his UPPP results in him choking on food and beverages and his own GERD.  In February 2012, he reported that his UPPP allows foods and liquids to regurgitate through his nose causing him to choke and/or cough daily.

The Veteran was afforded multiple VA examinations.  At a January 2007 VA examination, the examiner indicated that the Veteran's UPPP resulted in his choking while eating or drinking.

At a January 2016 VA examination, the Veteran reported that he continued to choke after eating.  In a June 2016 addendum opinion, the 2016 VA examiner reported that the Veteran's UPPP did not impair the Veteran's speech.

Once again, the Board is sympathetic to the concerns that have been voiced, and notes that the Veteran's UPPP, combined with his GERD, undoubtedly causes some impairment.  However, the record does not show that his UPPP rises to the level of assignment of a compensable rating.  The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Here, the Veteran has not specifically identified any UPPP symptoms which would merit a higher schedular rating.  The claims file fails to establish that the Veteran's UPPP results in stricture or obstruction of pharynx or nasopharynx, absence of soft palate, or paralysis of soft palate with swallowing difficulty (nasal regurgitation) and speech impairment.  While the Veteran reports nasal regurgitation, the January 2016 VA examiner reported that the Veteran's speech was not impaired.  

Additionally, the Veteran and his representative have argued that dysphagia is a common complication of uvula removal, and that a separate, compensable rating is warranted.  The Board disagrees.  As noted, the Veteran is service connected for GERD, and the rating he receives specifically contemplates dysphagia.  As such, that symptom is being rated. 

As such, the criteria for a compensable rating for the Veteran's UPPP have not been met, and the Veteran's claim is denied.

Extraschedular Considerations

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

A rating in excess of 10 percent for GERD is denied.

A compensable rating for UPPP is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


